[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 54 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 55 
The order appointing the referees was not void for the reason that it embraced both appeals from the conflicting determinations of the two commissioners of highways — the one refusing and the other ordering the road to be laid out upon the same certificate of the freeholders. It related to the same road and the same controversy, and it is quite impossible to perceive how the union of the two appeals in one order of reference could, in the very remotest degree, prejudice the rights of anybody concerned.
It may be assumed that the certificate of twelve freeholders, obtained according to all the substantial forms of law, was essential to support an order laying out the road, but it by no means follows that all the proceedings before the inferior tribunals, by which that result is reached, are open to review in this court. It is often said that fraud of any kind is so abhorred by the law that it is fatal to all proceedings. In a largely qualified sense this may be true, and fraud ought to be condemned in all places. In this case the alleged fraud consisted in this: It was offered to be shown before the *Page 57 
referees that the applicant for the road falsely represented before the jury of freeholders who made the certificate that the Harlem Railroad Company would pay the expense of the new crossing over its road; that the town of Taghkanic would pay the expense of the road, and that Copake would be relieved of expense, and that the old road should be closed by common consent. The referees very properly refused to hear any such evidence. They were hearing in review the order or orders of the commissioners, and had an apparently proper certificate of the freeholders before them. Where any power is given for the referees to review the proceedings before the freeholders on appeal for irregularities is not discovered, and for very obvious reasons, it does not exist. They might just as properly have received evidence that some person just escaped from a lunatic asylum had told the jury the certificate ought to be given, and they had given it accordingly. In all special proceedings of this character it is a matter of public necessity that the action of subordinate officers must, at a certain stage, be regarded as a finality.
But I am of the opinion that the proceedings of the referees and the judgments of the courts below must be reversed, because the order laying out the road was made without due notice to the relator. In the present case the referees having given notice of the hearing of the appeals, and having heard the parties thereon, reversed the order of Commissioner Snyder refusing to lay out the road on the merits, and also the order of his successor, Melius, for want of jurisdiction, and then proceeded to lay out the road without any further notice to the party whose lands were to be affected. This, in my judgment, was very plain error. The referees had two orders before them — one refusing and the other laying out the road. They reversed both, and upon the question of further notice, it matters not for what reason. The affirmance of both orders would have been absurd, and the reversal of both left the case to be considered upon the certificate of the freeholders, and such other facts as they might properly consider. Of any further proceeding the relator was entitled to *Page 58 
notice and to be heard, if such was his desire. In any proceeding to condemn the private property of any citizen for a public use, all notices and hearings that may tend to give the party to be affected any semblance of benefit, must be carefully observed. In this case, as conflicting orders were made by different commissioners, both of which the referees felt constrained to reverse, it appears to present a case where the parties to be ultimately affected ought to have been heard.
I think the judgment of the Supreme Court should be reversed, as also the order of the referees laying out the road, with costs to the appellant.